OPINION OF THE COURT
Per Curiam.
The Grievance Committee for the Ninth Judicial District (hereinafter the Grievance Committee) served the respondent with a petition dated March 20, 2008, as amended August 26, 2008, containing two charges of professional misconduct. After a hearing on August 26, 2008, the Special Referee sustained both charges. The Grievance Committee now moves to confirm the Special Referee’s report and to impose such discipline as the Court deems just and proper. The respondent has neither cross-moved nor submitted any papers in response to the Grievance Committee’s motion. The respondent chose to represent himself at the hearing, although he acknowledged that he had the opportunity to retain counsel.
Charge one alleges that the respondent was convicted of a serious crime within the meaning of Judiciary Law § 90 (4) (d) and 22 NYCRR 691.7 (b), which is illegal conduct that adversely reflects on his honesty, trustworthiness, or fitness as a lawyer, in violation of Code of Professional Responsibility DR 1-102 (a) (3) (22 NYCRR 1200.3 [a] [3]).
On or about July 19, 2007, the respondent entered a plea of guilty in the United States District Court, Southern District of Florida, to the federal felony of conspiring in a matter , within the jurisdiction of the agencies of the United States to knowingly and willingly make and cause to be made false, fraudulent, or fictitious statements to the FBI and IRS, in violation of 18 USC §§ 371 and 1001, a serious crime within the meaning of Judiciary Law § 90 (4) (d). He was sentenced on September 28, 2007 to a term of imprisonment of five months,, commencing November 30, 2007, plus a two-year term of supervised release, including participation in the Home Detention Electronic Monitoring Program for a period of five months. In addition, a fine of $30,000 and an assessment in the sum of $100 were imposed.
Charge two alleges that the respondent engaged in conduct prejudicial to the administration of justice, in violation of Code of Professional Responsibility DR 1-102 (a) (5) (22 NYCRR 1200.3 [a] [5]), based on the factual specifications of charge one.
*163Based on the respondent’s admissions and the evidence adduced, the Special Referee properly sustained both charges of professional misconduct and the Grievance Committee’s motion to confirm and to impose discipline should be granted.
In determining an appropriate measure of discipline to impose, the Grievance Committee notes that the respondent has no disciplinary history in the Ninth Judicial District or in the First Department, where he was previously registered.
Notwithstanding his efforts to minimize the extent of his involvement in the conspiracy, the respondent was convicted of a federal felony which involves providing false information to federal enforcement agencies. He served a term of incarceration of five months. In addition, the court saw fit to sentence him to a two-year term of supervised release and a fine in the sum of $30,000.
Under the totality of the circumstances, we find that the respondent’s professional misconduct warrants his suspension from the practice of law for a period of three years.
Prudenti, P.J., Mastro, Rivera and Skelos, JJ., concur.
Ordered that the petitioner’s motion to confirm the report of the Special Referee is granted; and it is further,
Ordered that the respondent, Loel H. Seitel, is suspended from the practice of law for a period of three years, commencing immediately, and continuing until further order of this Court, with leave to apply for reinstatement no sooner than six months prior to the expiration of the three-year period, upon furnishing satisfactory proof that during that period he (1) refrained from practicing or attempting to practice law, (2) fully complied with this order and with the terms and provisions of the written rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10), (3) complied with the applicable continuing legal education requirements of 22 NYCRR 691.11 (c) (2), and (4) otherwise properly conducted himself; and it is further,
Ordered that pursuant to Judiciary Law § 90, during the period of suspension and until the further order of this Court, the respondent, Loel H. Seitel, shall continue to desist and refrain from (1) practicing law in any form, either as principal, agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, *164and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if the respondent, Loel H. Seitel, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).